1       IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: February 6, 2017

 4 NO. S-1-SC-36030

 5 DAVID G. CRUM,

 6       Plaintiff-Appellant,

 7 v.

 8   DIANNA J. DURAN, New Mexico Secretary
 9   of State, MAGGIE TOULOUSE OLIVER, Bernalillo
10   County Clerk, REPUBLICAN PARTY OF NEW MEXICO,
11   and DEMOCRATIC PARTY OF NEW MEXICO,

12       Defendants-Appellees,

13 and

14 STATE OF NEW MEXICO, ex rel.
15 HECTOR BALDERAS, Attorney General,

16       Intervenor-Appellee.

17 CERTIFICATION FROM THE NEW MEXICO COURT OF APPEALS
18 Denise Barela-Shepherd, District Judge


19 J. Edward Hollington & Associates, P.A.
20 J. Edward Hollington
21 Albuquerque, NM

22 for Appellant
1   Holland & Hart, L.L.P.
2   John C. Anderson
3   Larry J. Montano
4   Santa Fe, NM

5 for Appellee Republican Party of New Mexico


6 Hector H. Balderas, Attorney General
7 Nicholas M. Sydow, Assistant Attorney General
8 Santa Fe, NM

9 for Intervenor
 1                                        OPINION

 2 CHÁVEZ, Justice.

 3   {1}   Petitioner David Crum is a resident of Albuquerque, Bernalillo County, New

 4 Mexico and is registered to vote in New Mexico as a qualified voter who declines to

 5 designate or state his political party affiliation (DTS). He sought to vote during the

 6 2014 primary election by selecting either a Democratic or a Republican ballot without

 7 having to amend his voter registration. Crum was not permitted to vote during the

 8 June 3, 2014 primary election because he was not registered as either a Democrat or

 9 a Republican1 on or before May 6, 2014. See NMSA 1978, § 1-4-5.1(F) (2007)

10 (requiring voters to register at least twenty-eight days before an election to be eligible

11 to vote during that election). Under New Mexico’s closed primary election system,

12 a voter who wants to vote during the primary election must be affiliated with a major

13 political party, see NMSA 1978, § 1-12-7(B) (2003), and can only vote for

14 candidates of a party which is designated on the voter’s current voter registration

15 certificate, see NMSA 1978, §1-12-7(C) (2003).

16   {2}   Crum contends that the Free and Open Clause of Article II, Section 8 of the


           1
17         The Democratic and Republican Parties were the only major political parties
18   in New Mexico for the 2014 election. See NMSA 1978, § 1-7-7(A) (2011) (defining
19   “major political party” under the Election Code);
20   www.sos.state.nm.us/Elections_Data/NM_Political_Parties.aspx (last accessed
21   January 30, 2017).
 1 New Mexico Constitution entitles him to vote during primary elections without

 2 registering with a major political party because he is a qualified voter under Article

 3 VII, Section 1. We disagree. Although the Free and Open Clause is intended to

 4 promote voter participation during elections, the Legislature has the constitutional

 5 power to enact laws that “secure the secrecy of the ballot and the purity of elections

 6 and guard against the abuse of [the] elective franchise.” N.M. Const. art. VII, § 1(B)

 7 (2014). Requiring voters to designate their affiliation with a major political party at

 8 least twenty-eight days before the primary election, and only allowing voters to vote

 9 for candidates of a party which is designated on their voter registration, are

10 reasonably modest burdens which further the State’s interests in securing the purity

11 of and efficiently administering primary elections. We therefore affirm the district

12 court’s grant of the motion to dismiss Crum’s complaint for failing to state a claim

13 upon which relief could be granted.

14 I.      DISCUSSION

15   {3}   Crum sued the Secretary of State and the Bernalillo County Clerk (Defendants),

16 seeking an injunction to enjoin them from prohibiting DTS voters from voting during

17 the primary election. The New Mexico Attorney General intervened on behalf of the

18 State. The district court ordered that the Democratic Party of New Mexico (DPNM)



                                              2
 1 and the Republican Party of New Mexico (RPNM), New Mexico’s two major

 2 political parties, should be joined as party defendants under Rule 1-019 NMRA. Only

 3 RPNM entered an appearance. RPNM filed a motion to dismiss Crum’s lawsuit for

 4 failure to state a claim under Rule 1-012(B)(6) NMRA, based on the contention that

 5 allowing DTS voters to vote in the primary election without designating a major

 6 political party would unconstitutionally infringe on RPNM’s freedom of association.

 7   {4}   The district court granted RPNM’s motion to dismiss, concluding that the

 8 Legislature had the authority to enact Section 1-12-7(B) and (C) under its manner,

 9 time, and place of voting power in the second paragraph of Article VII, Section 1 of

10 the New Mexico Constitution. The district court also found that the requirement to

11 affiliate protects political parties’ freedom of association. Crum timely appealed the

12 district court’s decision to the Court of Appeals, which then certified the case to this

13 Court pursuant to Rule 12-606 NMRA and NMSA 1978, Section 34-5-14(C) (1972).

14 Crum v. Duran, No. 34,586, order of certification at 1-5 (N.M. Ct. App. Aug. 8, 2016)

15 (non-precedential).

16   {5}   Whether New Mexico’s closed primary system violates Article II, Section 8

17 and Article VII, Section 1 is a question of statutory and constitutional interpretation

18 which we review de novo. Tri-State Generation & Transmission Ass’n, Inc. v.



                                              3
 1 D’Antonio, 2012-NMSC-039, ¶ 11, 289 P.3d 1232. An appeal of an order dismissing

 2 a case under Rule 1-012(B)(6) is also reviewed de novo with the reviewing court

 3 accepting “all well-pleaded factual allegations as true and determin[ing] whether the

 4 plaintiff might prevail under any state[ment] of facts provable under the claim.”

 5 Sambrano v. Savage Arms, Inc., 2014-NMCA-113, ¶ 4, 338 P.3d 103 (internal

 6 quotation marks and citation omitted).

 7 A.      The Free and Open Clause Provides a Broad Protection of the Right to
 8         Vote; However, the Legislature May Constitutionally Impose Safeguards
 9         to Protect the Integrity of Elections

10   {6}   Article II, Section 8 of the New Mexico Constitution provides that “[a]ll

11 elections shall be free and open, and no power, civil or military, shall at any time

12 interfere to prevent the free exercise of the right of suffrage.” Crum contends that the

13 Free and Open Clause requires all elections, including primary elections, to be free

14 and open to all voters who meet the age, residency, and competency qualifications in

15 the first paragraph of Article VII, Section 1.2

16   {7}   The Free and Open Clause is intended to promote—not restrict—citizen



           2
17          The 2008, 2010, and 2014 amendments to Article VII, Section 1 were
18   compiled in 2016 following our decision in State ex rel. League of Women Voters of
19   New Mexico v. Advisory Committee to the New Mexico Compilation Commission, No.
20   S-1-SC-35524, order at 1-2 (N.M. Sup. Ct. Sept. 21, 2016) (non-precedential); N.M.
21   Const., art. VII, § 1 (2014) (Compiler’s Note).

                                              4
 1 participation in New Mexico elections. State ex rel. Walker v. Bridges, 1921-NMSC-

 2 041, ¶ 8, 27 N.M. 169, 199 P. 370 (clarifying that a citizen’s supreme right is to vote

 3 in public elections, and therefore election regulations should be construed in favor of

 4 a citizen’s right to vote). Whether the Free and Open Clause of Article II, Section 8

 5 was intended to apply to primary elections is unclear because at the time of the

 6 adoption of the New Mexico Constitution on January 21, 1911, primary elections did

 7 not exist in New Mexico. See State ex rel. Palmer v. Miller, 1964-NMSC-072, ¶¶ 9-

 8 10, 74 N.M. 129, 391 P.2d 416 (per curiam) (explaining that New Mexico’s first

 9 Primary Election Code was adopted in 1938 to take political party nominations away

10 from conventions and give the power directly to qualified voters of those parties).

11   {8}   What existed even before the adoption of the Free and Open Clause is the

12 requirement that voters officially document their qualifications to vote either by

13 registration or affidavit. See Bridges, 1921-NMSC-041, ¶¶ 9-11 (citing registration

14 requirements that existed before the New Mexico Constitution’s enactment, which

15 required qualified voters to either register or demonstrate by affidavit, and

16 corroborate by two qualified voters, that the affiant was a qualified voter). At the

17 adoption of Article VII, Section 1, the Legislature’s authority to require qualified




                                              5
 1 voters to register to vote became a constitutional power.3 Article VII, Section 1 also

 2 empowers the Legislature to “enact such laws as will secure the secrecy of the ballot

 3 and the purity of elections and guard against the abuse of [the] elective franchise.”

 4 N.M. Const. art. VII, § 1(B) (2014).

 5   {9}   In Preisler v. Calcaterra, 243 S.W.2d 62, 64 (Mo. 1951) (en banc), the

 6 Missouri Supreme Court interpreted a substantively identical Free and Open Clause

 7 to that of New Mexico to mean that “every qualified voter may freely exercise the

 8 right to . . . vote without restraint or coercion of any kind and that his [or her] vote,

 9 when cast, shall have the same influence as that of any other voter.” (internal

10 quotation marks and citation omitted). However, in an earlier case, the Missouri

11 Supreme Court had also acknowledged “[t]hat all elections shall be ‘free and open’

12 does not mean that there cannot be reasonable regulations of elections in the interest

13 of good citizenship and honest government.” State ex rel. Dunn v. Coburn, 168 S.W.
14 956, 958 (Mo. 1914) (in banc). The United States Supreme Court has also held that

15 the constitutional rights to vote in any manner and to associate for political purposes



           3
16          The Legislature’s power appeared in the second paragraph of Article VII,
17   Section 1. In a recent amendment, New Mexico voters reiterated the Legislature’s
18   power to require voter registration by stating that qualified voters are “subject to
19   residency and registration requirements provided by law.” N.M. Const. art. VII, §
20   1(A) (2014).

                                               6
 1 are not absolute. Burdick v. Takushi, 504 U.S. 428, 433 (1992). Although state

 2 legislatures cannot unduly infringe on a voter’s right to vote, Richardson v. State

 3 Board of Elections, 697 F. Supp. 295, 297 (W.D. Ky. 1988), legislatures may

 4 reasonably regulate elections and impose voter qualifications. Carrington v. Rash,

 5 380 U.S. 89, 91 (1965) (“There can be no doubt either of the historic function of the

 6 States to establish, on a nondiscriminatory basis, and in accordance with the

 7 Constitution, other qualifications for the exercise of the franchise. Indeed, (t)he

 8 States have long been held to have broad powers to determine the conditions under

 9 which the right of suffrage may be exercised.” (alteration in original) (internal

10 quotation marks and citations omitted)).

11   {10}   When a court reviews a challenge to a state election law, it must weigh the

12 asserted injury the plaintiff seeks to vindicate against “the precise interests put

13 forward by the State as justifications for the burden imposed by its rule, taking into

14 consideration the extent to which those interests make it necessary to burden the

15 plaintiff’s rights.” Burdick, 504 U.S. at 434 (internal quotation marks and citations

16 omitted). “If a statute imposes only modest burdens, . . . then the State’s important

17 regulatory interests are generally sufficient to justify reasonable, nondiscriminatory

18 restrictions on election procedures.” Wash. State Grange v. Wash. State Republican



                                              7
 1 Party, 552 U.S. 442, 452 (2008) (internal quotation marks and citation omitted).

 2 “ ‘[E]venhanded restrictions that protect the integrity and reliability of the electoral

 3 process itself’ are not invidious.” Crawford v. Marion Cty. Election Bd., 553 U.S.
4 181, 189-90 (2008) (quoting Anderson v. Celebrezze, 460 U.S. 780, 788 n.9 (1983)).

 5   {11}   In this case, the Legislature requires a voter who wants to vote during the

 6 primary election to be affiliated with a major political party, Section 1-12-7(B), and

 7 prohibits the voter from voting for any candidate of a party who is not designated on

 8 the voter’s current voter registration, Section 1-12-7(C). During the 2014 primary

 9 election, there were only two major parties: Democratic and Republican. Registered

10 Democrats could only vote for democratic candidates, registered Republicans could

11 only vote for republican candidates, and no other registered voters could vote in the

12 primary election. A qualified voter who wishes to vote in a primary election may

13 register with a major political party by delivering or mailing a certificate of

14 registration twenty-eight days before the election. Section 1-4-5.1(F). With respect

15 to the 2014 primary election, an unregistered qualified voter could have registered as

16 either a Democrat or a Republican no later than May 6, 2014, which would have been

17 twenty-eight days before the June 3, 2014 primary election. See NMSA 1978, § 1-4-

18 8(A) (2008). Similarly, a registered qualified voter—regardless of political party



                                              8
 1 affiliation or DTS status—could have changed his or her certificate of registration to

 2 register as either a Democrat or a Republican as late as May 6, 2014. Id. The

 3 qualified voter could then file a new certificate of registration as early as the Monday

 4 following the primary election. Section 1-4-8(B).

 5   {12}   The stated purpose of the Election Code, and thus the preelection registration

 6 requirement, includes securing the purity of elections and providing for their efficient

 7 administration. NMSA 1978, § 1-1-1.1 (1979). The controlling question before us

 8 is whether requiring qualified voters to register with a political party that is

 9 participating in the primary election, at least twenty-eight days before the primary

10 election, is a reasonably modest burden that furthers the State’s interest in securing

11 the purity of elections and efficiently administering them. For the following reasons,

12 we conclude that it is.

13   {13}   Generally, “registering as a member of a political party is not particularly

14 burdensome, and it is a minimal demonstration by the voter that he [or she] has some

15 commitment to the party in whose primary he [or she] wishes to participate.” Ziskis

16 v. Symington, 47 F.3d 1004, 1006 (9th Cir. 1995) (internal quotation marks and

17 citation omitted). Not only is this burden minimal, but “[s]tates have valid and

18 sufficient interests in providing for some period of time—prior to an election—in



                                               9
 1 order to prepare adequate voter records and protect its electoral processes from

 2 possible frauds.” Marston v. Lewis, 410 U.S. 679, 680 (1973) (per curiam) (emphasis

 3 added). “The registration laws are designed to settle beforehand the question as to

 4 who is eligible to vote at any given election [so that] the turmoil and inconvenience

 5 of controversies about the qualifications of voters at the polls on election day are

 6 eliminated.” Bridges, 1921-NMSC-041, ¶ 8.

 7   {14}   In Rosario v. Rockefeller, the United States Supreme Court analyzed a

 8 registration requirement that voters claimed abridged their right to vote in a primary

 9 election. 410 U.S. 752, 756 (1973). At issue in Rosario was the constitutionality of

10 a New York state election law that required voters to register with a political party at

11 least thirty days before the previous general election to be able to participate in the

12 state’s subsequent closed primary election. Id. at 760. Under the New York scheme,

13 voters had to be registered approximately eight months before a presidential primary

14 election and eleven months before a non-presidential primary election to participate

15 in the primary. Id. at 760. The Court held that this registration requirement did not

16 disenfranchise the voters because it merely provided a deadline for registering with

17 which the voters could have complied to exercise their right to vote. See id. at 757-

18 58. The Rosario Court noted that the voters could vote in a different political party



                                              10
 1 primary election every year as long as they were properly registered. Id. at 759. The

 2 Court also held that the registration deadline was not too onerous because (1) states

 3 are “justified in imposing some reasonable cutoff point for registration or party

 4 enrollment,” id. at 760, and (2) such a deadline reasonably deters political party

 5 raiding by opposing party members “whereby voters in sympathy with one party

 6 designate themselves as voters of another party so as to influence or determine the

 7 results of the other party’s primary,” id. at 760-61. Therefore, the Court concluded

 8 that the registration requirement did not violate the petitioners’ constitutional rights.

 9 See id. at 762.

10   {15}   The Rosario petitioners sought to affirmatively associate with a political party,

11 id. at 755-756, unlike the DTS voters in this case. We find Rosario persuasive insofar

12 as the act of voting in a party’s primary is, in itself, an act of affiliation. Miller v.

13 Cunningham, 512 F.3d 98, 107 (4th Cir. 2007) (Wilkinson, J., dissenting from denial

14 of rehearing en banc). Like the registration requirement in Rosario, New Mexico’s

15 twenty-eight-day registration requirement does not unconstitutionally infringe on the

16 right to vote because it does not “totally den[y] the electoral franchise to [any]

17 particular class of residents.” Id. at 757 (noting that courts which have held that a

18 registration requirement was unconstitutional found that “there was no way in which



                                               11
 1 the members of that class could have made themselves eligible to vote”). Crum and

 2 other DTS voters could have made themselves eligible to vote by timely registering

 3 with the political party that offered candidates and policies that more favorably

 4 addressed the issues with which they were immediately concerned. Unlike the

 5 Rosario Court, we cannot justify the New Mexico registration deadline as a deterrent

 6 to political party raiding because that deadline occurs after the candidates and their

 7 platforms are known. There is no evidence that political party raiding is a concern

 8 in New Mexico.

 9   {16}   New Mexico’s registration deadline is also defensible because it is not too

10 burdensome. The registration requirement permits qualified voters to vote in a

11 different political party primary election each year because it does not require them

12 to be locked into their party affiliation. See Kusper v. Pontikes, 414 U.S. 51, 52-53,

13 58, 60-61 (1973) (holding that the State’s legitimate interest in preventing political

14 party raiding was not sufficient to justify the substantial restraint of a statute

15 prohibiting voters from voting in a party primary if they had voted in another party’s

16 primary within the preceding twenty-three months); see also § 1-4-8(A)(2) (requiring

17 county clerks to reopen registration the Monday following an election). The twenty-

18 eight-day registration requirement does not deprive voters of their right to change



                                             12
 1 their political party registrations as often as they desire, as long as the reasonable

 2 statutory time limit for doing so is observed. Thus, voter participation in New

 3 Mexico is encouraged—not discouraged—and a voter’s participation is not made so

 4 onerous that qualified voters would not be able to effectively participate in primary

 5 elections.

 6   {17}   It is also significant that New Mexico voters who desire to participate in the

 7 primary elections have a reasonable time to determine whether a political party offers

 8 candidates and platforms that comport with their beliefs and principles. If so, they

 9 may register with that particular party and vote in the primary election. Primary

10 elections are held “on the first Tuesday after the first Monday in June of each even-

11 numbered year.” NMSA 1978, § 1-8-11 (2011). Political parties and their candidates

12 announce their platforms and positions on issues well before the registration deadline.

13 Candidacy declarations by preprimary convention designation are filed on the first

14 Tuesday in February for statewide offices or United States representatives. NMSA

15 1978, §§ 1-8-21.1(A) (2013) & 1-8-26(A) (2014). State conventions are held no later

16 than the second Sunday in March preceding the primary election. Section 1-8-

17 21.1(B). Candidacy declarations for any other office who are nominated in the

18 primary election are filed on the second Tuesday of March. See § 1-8-26(B).



                                              13
 1   {18}   Candidates in New Mexico must declare a political party by January and file

 2 their declarations of candidacy by either February or March. Crum and other DTS

 3 voters are not required to register until May. Therefore, they have two to three

 4 months to decide which political party’s candidates are more appealing to them before

 5 registering with that party. And, as previously stated, the very act of voting in a

 6 party’s primary is itself the act of affiliating with that party. If during the next

 7 election cycle Crum or any other DTS voter decides that his or her immediate

 8 interests are favorably addressed by a different political party, he or she may simply

 9 change his affiliation at any time up to twenty-eight days preceding the next election.

10   {19}   The registration law incidentally furthers the interest in assuring that primary

11 elections reflect the will of political party members. Nader v. Schaffer, 417 F. Supp.
12 837, 846-47 (D. Conn.), aff’d, 429 U.S. 989 (1976). In Nader, a federal district court

13 upheld Connecticut’s closed primary system and rejected the plaintiffs’ arguments,

14 including that the law forced them to enroll in a party in order to participate in the

15 state’s primary elections. 417 F. Supp. at 844-45. The Nader court reasoned that “a

16 state has a more general, but equally legitimate, interest in protecting the overall

17 integrity of the . . . electoral process [, which] includes preserving parties as viable

18 and identifiable interest groups [, and] insuring that the results of primary elections



                                               14
 1 . . . accurately reflect the voting of party members.” Id. at 845. The same legitimate

 2 interests support the constitutionality of the modest burden on voters that was

 3 challenged in this case. We therefore hold that requiring voters to designate their

 4 affiliation with a major political party at least twenty-eight days before the primary

 5 election, and only allowing voters to vote for candidates of a party which is

 6 designated on their voter registration, are reasonably modest burdens which further

 7 the State’s interests in securing the purity of and efficiently administering primary

 8 elections.

 9   {20}   Finally, we note that the instant case calls upon this Court to determine only

10 whether New Mexico’s current closed primary system is constitutional and not

11 whether it is the only constitutional option available to the Legislature. Our holding

12 in this case should in no way be interpreted as foreclosing the possibility that a

13 different primary system adopted by the Legislature—an open primary, for

14 example—could also be constitutional. See Cunningham, 512 F.3d at 106-12

15 (Wilkinson, J., dissenting from denial of rehearing en banc) (comparing the relative

16 constitutional merits of open and closed primary systems).

17 II.      CONCLUSION

18   {21}   For the foregoing reasons, we conclude that Section 1-12-7(B)-(C), which



                                              15
1 establishes New Mexico’s closed primary election system, is not unconstitutional.

2 Accordingly, we affirm the district court’s grant of RPNM’s motion to dismiss.

3   {22}   IT IS SO ORDERED.



4                                             _____________________________
5                                             EDWARD L. CHÁVEZ, Justice

6 WE CONCUR:



7 ___________________________________
8 CHARLES W. DANIELS, Chief Justice



 9 ___________________________________
10 PETRA JIMENEZ MAES, Justice



11 ___________________________________
12 BARBARA J. VIGIL, Justice




                                         16